Citation Nr: 0411322	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to 
include whether a reduction from 10 percent to noncompensable was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to November 
1955, from December 1955 to June 1982.

This appeal arises from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated 
in March 2001.  That decision, in pertinent part, denied the 
veteran's claim of entitlement to a rating greater than 10 percent 
for bilateral hearing loss, and reduced the rating assigned to 
noncompensable.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In an October 2002 written statement compliant with 38 C.F.R. § 
20.204 (2003), the veteran withdrew his appeal of a July 2001 
rating decision that assigned a noncompensable disability rating 
to residuals of a shell fragment wound to his left knee.  The 
veteran noted that his disagreement had been based upon a 
misunderstanding regarding the ratings assigned the disabilities 
resulting from the shell fragment wound to the left knee.  He 
noted that the disability rating assigned to the residuals of the 
left knee injury were in fact still 20 percent, but that a 
noncompensable rating had been assigned to additional scar damage.

As explained below, the Board has determined further action is 
required in order to comply with the VA's duty to assist in the 
development of the veteran's claim.  Accordingly, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required.

REMAND


The Board finds that a remand is necessary in order for the RO to 
address and fulfill the amended duty to notify and assist, as set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
veteran must be provided with appropriate notice under the VCAA, 
to include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what evidence 
VA must secure.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In a July 1993 rating decision, the veteran was granted service 
connection for bilateral hearing loss with a 10 percent disability 
rating effective March 18, 1993.  Therefore, at the time of the 
March 2001 rating decision that reduced the disability rating 
assigned the veteran's bilateral hearing loss it had been rated at 
10 percent for over five years.  Thus, the provisions of 38 C.F.R. 
§ 3.344 are for application in any consideration of a reduction of 
the disability assigned veteran's bilateral hearing loss.  Review 
of the rating decision, Statement of the Case (SOC), and 
Supplemental Statement of the Case (SSOC) reveals that the veteran 
has not been notified of the provisions of § 3.344.

The veteran's accredited representative argues that the RO has 
violated the procedural regulations regarding proposed ratings 
prior to implementation of a reduction in rating contained in 38 
C.F.R. § 3.105(e) (2003).  The Board notes that the SOC and SSOC 
did not include this provision or address the applicability of it 
to the veteran's claim.  The Board notes that those provisions are 
applicable to reductions in disability ratings when the "lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made..."  Id.  Review of the 
rating decision reveals that the veteran maintained a 70 percent 
combined disability rating subsequent to the reductions, thus the 
Board notes, without deciding, that it appears, because there is 
no reduction in the compensation payments being made, the 
provisions are inapplicable to the veteran's appeal.

Finally, review of the veteran's claims folder reveals that 
although the RO sent the veteran an April 2001 letter in an 
attempt to comply with the requirements of the VCAA and its 
implementing regulation, 38 C.F.R. §§ 3.159 (2003), that letter 
only addressed entitlement to service connection rather than 
entitlement to an increased rating or reductions in ratings.

In view of the foregoing, this case is REMANDED for the following 
action: 

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations.  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the veteran written notification specific to his 
claims of the impact of the notification requirements on his 
claims.  

2.  The RO should readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran and his representative 
should be provided a supplemental statement of the case (SSOC) 
that includes all regulations relevant to reductions in disability 
evaluations and an appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





